In a medical malpractice action, the individual defendants appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Richmond County (Rubin, J.), dated September 16, 1981, as denied the branch of their motion which sought to compel plaintiff to identify the father of the aborted fetus. Order affirmed, insofar as appealed from, without costs or disbursements. Appellants argue that the name of the fetus’ father is necessary to determine whether he in fact offered to support the baby should the plaintiff continue the pregnancy. This, they assert, would tend to prove or disprove plaintiff’s contention that she wanted to have the child. His testimony, however, is not that of someone with firsthand knowledge of an element reflecting on the liability issue, but would serve only to bolster or impeach plaintiff’s credibility. Therefore, his name need not be disclosed. Weinstein, J. P., Gulotta, Thompson and Niehoff, JJ., concur.